Citation Nr: 0805163	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  06-33 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The veteran served on active military duty from June 1941 to 
July 1945.  The veteran died in September 2004.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to service 
connection for the veteran's cause of death. 

In October 2007, the appellant failed to appear for her 
scheduled Travel Board hearing at the RO. 

In February 2008, a Deputy Vice-Chairman of the Board granted 
the motion of the appellant's representative to advance this 
case on the Board's docket, pursuant to the provisions of 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran died in September 2004.  The veteran's death 
certificate listed the immediate cause of his death as 
atherosclerotic vascular disease.

2.  At the time of his death, the veteran was service-
connected for residuals of rheumatic fever and sarcoidosis, 
each rated as noncompensable (zero percent) disabling.

3.  Atherosclerotic vascular disease began many years after 
service, was not the result of service or any incident of 
service, and was not show to be secondary to the veteran's 
service-connected rheumatic fever residuals. 


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1310 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ m3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the appellant's claim for service connection 
for the veteran's cause of death was received in February 
2005.  Thereafter, she was notified of the provisions of the 
VCAA by the RO in correspondence dated in March 2005.  This 
letter notified the appellant of VA's responsibilities in 
obtaining information to assist her in completing her claim, 
identified the appellant's duties in obtaining information 
and evidence to substantiate her claim, and requested that 
the appellant send in any evidence in her possession that 
would support her claim.  Thereafter, the claim was reviewed 
and a statement of the case was issued in June 2006.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the appellant of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.   See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

To the extent that the RO's notice is not fully compliant 
with Hupp, any such error is presumed to be prejudicial.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).  
However, under the circumstances of this case, any such error 
does not require a remand because the error "did not affect 
the essential fairness of the adjudication."  Id.  
Specifically, the record reflects that "any defect was cured 
by actual knowledge on the part of the claimant," because 
the statements of the appellant and her representative 
throughout the appeal reflect that the appellant understood 
all of the elements of VCAA notification.  Id.  Statements of 
the appellant and her representative, to include the February 
2005 claim for benefits, the March 2006 notice of 
disagreement, and the October 2007 representative statement, 
indicate that the appellant is clearly aware of the service-
connected disabilities of the veteran and of the evidence and 
information required to substantiate a DIC claim.  These 
documents also include the appellant's continued assertions 
that the veteran's death was a result of his service-
connected rheumatic fever residuals.  As such, the record 
reflects that the appellant and her representative had actual 
knowledge of the information and evidence needed to 
substantiate the claim for service connection for the cause 
of the veteran's death.

The appellant has also been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  The 
veteran's service treatment records, VA medical examination 
reports, private treatment records, and VA treatment records 
have been obtained and associated with his claims file.  
Furthermore, the appellant has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The appellant has been notified of the evidence 
and information necessary to substantiate her claim, and she 
has been notified of VA's efforts to assist her.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating her claim.  



Laws and Regulations

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2007).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 38 
C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Where a veteran served 90 days or more of continuous, active 
military service during a period of war or during peacetime 
service on or after January 1, 1947, and certain chronic 
diseases, including arteriosclerosis, and/or cardiovascular-
renal disease, including hypertension, become manifest to a 
degree of 10 percent within one year from date of termination 
of service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. §§ 1110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.307, 3.309 (2007).

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
abnormality of heart action or heart sounds, in service will 
permit service connection of disease of the heart first shown 
as a clear-cut clinical entity, at some later date.  See 38 
C.F.R. § 3.303 (2007).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

A June 1941 service entrance examination report reflects 
findings of a normal cardiovascular system.  The veteran's 
service treatment records indicate that he was treated for 
rheumatic fever from January to July 1945.  April 1945 and 
June 1945 electrocardiograms (EKG) were normal.  In a July 
1945 clinical record, the examiner listed a final diagnosis 
of acute moderate rheumatic fever, cause undetermined, 
involving ankles, knees, elbows, bilateral wrists, right 
shoulder, and back.

Following service, the veteran was granted service connection 
for residuals of rheumatic fever and assigned a 50 percent 
rating, effective from July 1945.  In a March 1946 VA 
examination report, the examiner noted normal cardiovascular 
system findings. Thereafter, in a March 1946 rating decision, 
the RO assigned a noncompensable rating for the veteran's 
service-connected rheumatic fever residuals, effective from 
May 1946.

In a January 1948 VA examination report, the examiner 
indicated that rheumatic heart disease was not found.  
Evaluation of the cardiovascular system revealed no abnormal 
findings.  No demonstrable residuals of rheumatic fever were 
found during an additional March 1955 VA special heart and 
lungs examination, and an EKG revealed no abnormalities of 
the heart.

A November 1964 VA hospital discharge summary listed a 
diagnosis of psychophysiologic cardiovascular reaction with 
weakness in an inadequate individual.  Cardiovascular 
findings were noted as normal chest X-ray, no murmurs, no 
enlargement, and clear sounds.  EKG findings suggested very 
mild coronary insufficiency.

VA treatment notes dated in April 1988 noted occasional chest 
discomfort felt to be associated with a hiatal hernia and 
reflux.  Private treatment records dated in July and August 
1988 from Emergicare as well as VA treatment notes dated in 
October and November 1988 reflected assessments of angina and 
arteriosclerotic cardiovascular disease (ASCVD) as well as 
chest pain and substernal chest pressure on exertion.  An 
August 1988 echocardiogram report from Roper Hospital 
revealed findings of trace aortic regurgitation though barely 
perceptible at a degree that may not be pathologic, i.e. 
within the range of sensitivity of the Doppler technique.

A February 1989 admission history and physical examination 
report from Roper Hospital listed assessments of anginal 
syndrome, possibly in addition to a remote, true posterior 
infarction and history of rheumatic fever without apparent 
residual carditis.  A cardiac catherization report dated in 
February 1989 revealed extensive coronary artery disease.  It 
was further indicated that the veteran underwent a myocardial 
revascularization to four vessels later that month.  A March 
1989 discharge summary from Roper Hospital listed a final 
diagnosis of coronary artery disease.

Treatment records dated in April 1989 from Charleston 
Cardiology Associates noted problems including coronary 
artery disease, status post coronary artery bypass grafting, 
past history of acute rheumatic fever, and questionable 
Doppler evidence of aortic regurgitation.  An April 1989 
treatment note from Dr. Grimball detailed that the veteran 
had recovered nicely from his recent four vessel coronary 
artery bypass surgery.  Physical examination findings were 
noted as healed incisions, stable sternum, clear lungs, and 
regular heart rhythm. 

The veteran's death certificate lists the immediate cause of 
his death in September 2004 as atherosclerotic vascular 
disease. 

In an October 2007 statement, the appellant's representative 
contended that the veteran's service-connected conditions 
aided to and materially lent assistance to his death.  He 
cited The Merck Manual (17th ed. 1999, pp. 2397-2402), noting 
that pathology of rheumatic fever includes stenotic or 
regurgitant functional changes and that the aortic valve 
generally becomes regurgitant initially and stenotic later.  
He further stated that the soft diastolic blow of aortic 
regurgitation may be difficult to detect. 

The appellant does not contend, nor is there a factual basis 
in the record, that atherosclerotic vascular disease was 
incurred during service, or manifested as a chronic disease 
within a year thereafter, or for several decades after his 
discharge from service in 1945.  Service treatment records 
show no findings of heart disease.  Post-service medical 
evidence of record first shows findings of angina and 
coronary artery disease in 1988, many years after the 
veteran's separation from active service.  Thus, there is no 
basis upon which to conclude that the veteran's 
atherosclerotic vascular disease was incurred in or 
aggravated during military service, including on a 
presumptive basis.  See 38 C.F.R. § 3.303, 3.307, 3.309 
(2007).

Rather, appellant and her representative contend that the 
veteran's service-connected rheumatic fever residuals were a 
contributory cause of his death.  

In this case, it is uncontroverted that the veteran was rated 
as noncompensable for residuals of rheumatic fever at the 
time of his death.  Post-service medical evidence also 
clearly shows that the veteran was treated for coronary 
artery disease.  However, there is no competent medical 
evidence of record that even indicates that the veteran's 
service-connected rheumatic fever residuals were a 
contributory cause of his death from atherosclerotic vascular 
disease.  

The Board acknowledges the appellant and her representative's 
contentions that the veteran's service-connected residuals of 
rheumatic fever were a contributory cause of his death.  
However, the record does not show that the appellant or her 
representative has the medical expertise that would render 
competent their statements as to the relationship between the 
veteran's military service, his service-connected rheumatic 
fever residuals, and his cause of death.  These opinions 
alone cannot meet the burden imposed by 38 C.F.R. § 3.312 
with respect to the relationship between events incurred 
during service, service-connected disability residuals, and 
the etiology of his fatal disability.  See Moray v. Brown, 2 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also 38 C.F.R. § 3.159(a) (2007).

Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 
3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, the Court has held that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Here, the treatise evidence which has been submitted by the 
appellant's representative in his October 2007 statement is 
general in nature and does not specifically relate to the 
facts and circumstances surrounding the veteran's particular 
case. 

For the foregoing reasons, the claim for service connection 
for the veteran's cause of death must be denied.  In arriving 
at the decision to deny the claim, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990).


ORDER

Service connection for the veteran's cause of death is 
denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


